Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Money Market Fund Supplement to the Prospectus dated August 1, 2007 In the Your Expenses section on page 5, under the Expenses section, the hypothetical expenses example and introduction is amended and restated as follows: The hypothetical example below shows what your expenses would be after the expense reduction (first year only) if you invested $10,000 over the time frames indicated, assuming you reinvested all distributions and that the average annual return was 5%. The example is for comparison only and does not represent the funds actual expenses and returns, either past or future. Expenses Year 1 Year 3 Year 5 Year 10 Class A $90 $324 $576 $1,299 Class B with redemption $676 $866 $1,181 $1,943 Class B without redemption $176 $566 $981 $1,943 Class C with redemption $276 $566 $981 $2,140 Class C without redemption $176 $566 $981 $2,140 440PS 12/07 December 27, 2007
